Case 20-42492          Doc 196-2       Filed 03/23/21 Entered 03/23/21 13:59:41                    Desc Ex. B
                                     - Notice Package Page 1 of 9


    Marcus A. Helt (TX 24052187)
    Thomas C. Scannell (TX 24070559)
    Stephen A. Jones (TX 24101270)
    FOLEY & LARDNER LLP
    2021 McKinney Avenue, Suite 1600
    Dallas, Texas 75201
    Telephone: (214) 999-3000
    Facsimile: (214) 999-4667
    mhelt@foley.com
    tscannell@foley.com
    sajones@foley.com

    COUNSEL FOR THE DEBTORS
    AND DEBTORS-IN-POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

      In re:                                                §    Chapter 11
                                                            §
      SPHERATURE INVESTMENTS LLC,                           §    Case No.: 20-42492
      et al.                                                §
                                                            §
                      Debtors.1                             §    Jointly Administered

                     NOTICE OF APPOINTMENT OF STRETTO
                 AS CLAIMS, NOTICING, AND BALLOTING AGENT
           AND NOTICE OF BAR DATE FOR SUBMITTING PROOFS OF CLAIM

        PLEASE TAKE NOTICE of the following information, as it may affect your rights with
respect to the above-captioned bankruptcy cases:

        On December 21, 2020, Spherature Investments LLC (“Spherature”) (Case No. 20-
42492), and the following Spherature affiliates (collectively, the “Debtors”), filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the Eastern District of Texas (the “Bankruptcy Court”): Rovia, LLC (“Rovia”) (Case No. 20-
42493); WorldVentures Marketing, LLC (“WV Marketing”) (Case No. 20-42494);
WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) (Case No. 20-42495);
WorldVentures Marketplace, LLC (“WV Marketplace”) (Case No. 20-42496); and
WorldVentures Services, LLC (“WV Services”) (Case No. 20-42497). These cases are being


1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
EIN#2220. The Debtors’ corporate headquarters and service address in this district is 5100 Tennyson Parkway, Plano,
TX 75024.

NOTICE OF APPOINTMENT OF STRETTO AS CLAIMS, NOTICING, AND BALLOTING AGENT AND
NOTICE OF BAR DATE FOR SUBMITTING PROOFS OF CLAIM
                                                                       PAGE 1
4834-7869-4110.2
Case 20-42492          Doc 196-2     Filed 03/23/21 Entered 03/23/21 13:59:41              Desc Ex. B
                                   - Notice Package Page 2 of 9



jointly administered under Case No. 20-42492, In re Spherature Investments LLC, et al. (the “Lead
Case”).

        On December 31, 2020, the Bankruptcy Court entered a Notice of Chapter 11 Bankruptcy
Case [Docket No. 58] (the “Chapter 11 Notice”), establishing a deadline for filing proofs of claim
against the Debtors as April 20, 2021 for all creditors, and June 21, 2021 for governmental
creditors (the “Bar Dates”). However, if you have received this notice, please take notice that the
Bankruptcy Court has entered an order extending your Bar Date for filing proofs of claim to June
20, 2021.

        A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form
is attached to this document and may also be obtained at www.uscourts.gov,
https://cases.stretto.com/Spherature/, or any bankruptcy clerk’s office. Any creditor holding any
type of claim against one or more of Debtors that arose prior to the Debtors’ December 21, 2020
bankruptcy petition date, including secured claims, unsecured priority claims, and unsecured non-
priority claims, must file any applicable proof of claim in the specific case of the Debtor to which
the claim applies. Therefore, any creditor choosing to file a claim against one or more of the
Debtors must file that claim (on or before the applicable Bar Date) under the applicable specific
case number (provided above) and not in the Lead Case, unless the claim specifically pertains to
Debtor, Spherature Investments LLC.

        The initial Chapter 11 Notice, entered on December 31, 2020 [Docket No. 58], provided
the following with respect to filing proofs of claim:

                   Your claim will be allowed in the amount scheduled unless:
                    your claim is designated as disputed, contingent, or
                      unliquidated;
                    you file a proof of claim in a different amount; or
                    you receive another notice.

                   If your claim is not scheduled or if your claim is designated as
                   disputed, contingent, or unliquidated, you must file a proof of claim
                   or you might not be paid on your claim and you might be unable to
                   vote on a plan. You may file a proof of claim even if your claim is
                   scheduled. . . .

                   Secured creditors retain rights in their collateral regardless of
                   whether they file a proof of claim. Filing a proof of claim submits a
                   creditor to the jurisdiction of the bankruptcy court, with
                   consequences a lawyer can explain. For example, a secured creditor
                   who files a proof of claim may surrender important nonmonetary
                   rights, including the right to a jury trial.

     Each of the Debtors’ schedules may be viewed at the bankruptcy clerk’s office, online at
www.pacer.gov, or online (free of charge) at https://cases.stretto.com/Spherature/.

NOTICE OF APPOINTMENT OF STRETTO AS CLAIMS, NOTICING, AND BALLOTING AGENT AND
NOTICE OF BAR DATE FOR SUBMITTING PROOFS OF CLAIM
                                                                       PAGE 2
4834-7869-4110.2
Case 20-42492       Doc 196-2      Filed 03/23/21 Entered 03/23/21 13:59:41               Desc Ex. B
                                 - Notice Package Page 3 of 9



        On February 25, 2021, the Bankruptcy Court entered an order authorizing the Debtors to
retain Stretto (“Stretto”) as the claims, noticing, and balloting agent in these bankruptcy cases,
and pursuant to the Bankruptcy Court’s order, Stretto will now maintain the official claims registry
for these bankruptcy cases [Docket No. 149].

        Going forward, any proof of claim to be filed against a one or more of the Debtors should
be delivered (in original, signed form) by hand, delivery service, or first-class mail to Stretto at the
following address for processing:

                       Spherature Claims Processing
                       c/o Stretto
                       410 Exchange, Suite 100
                       Irvine, CA 92602

        If you prefer, you may instead file your proof of claim electronically by visiting Stretto’s
website for these bankruptcy cases at https://cases.stretto.com/Spherature, selecting the “File a
Claim” button, and following the instructions provided on the site. Finally, a proof of claim may
also be delivered (by mail or by hand) to the Bankruptcy Court at 660 North Central Expressway,
Suite 300B, Plano, Texas 75074 for forwarding to Stretto. Any claims already on file with the
Bankruptcy Court will be transferred to Stretto without the need for further action by the filer to
effectuate a transfer. If you have already filed a proof of claim with respect to one or more of the
Debtors in these cases, you do not need to refile a proof of claim based solely on the Bankruptcy
Court’s order appointing Stretto as claims, noticing, and balloting agent. A proof of claim will be
deemed timely filed only if actually received by Stretto, or the Bankruptcy Court, (i) at the
applicable address listed above or (ii) electronically through Stretto’s website, on or before the
applicable Bar Date of either April 20, 2021 for all creditors, or June 21, 2021 for governmental
creditors. However, if you have received this notice, your proof of claim must be submitted on or
before the extended Bar Date proofs of claim of June 20, 2021.

        The Chapter 11 Notice, a proof of claim form, the Debtors’ schedules, and all other
pleadings and filings in these bankruptcy cases can be viewed and downloaded free of charge at
the following website: https://cases.stretto.com/Spherature.

       Any questions regarding this notice may be directed to Stretto at (855)205-7196 (toll-free)
or (949)537-2232 (international), or by email at SpheratureInquiries@stretto.com.

        Any creditor inquiries regarding these bankruptcy cases may be directed at Pachulski Stang
Ziehl & Jones LLP, proposed counsel for the Official Committee of Unsecured Creditors: c/o
Steven W. Golden, (212)561-7715, or sgolden@pszjlaw.com. Any creditor may also visit the
following website established by proposed counsel for the Official Committee of Unsecured
Creditors    for      additional     information     regarding    these     bankruptcy      cases:
https://www.pszjlaw.com/spherature.html.

       Any inquiries regarding the Debtors may be directed at Foley & Lardner LLP, counsel for
the Debtors: c/o Thomas C. Scannell, (214)999-3000, or tscannell@foley.com.

NOTICE OF APPOINTMENT OF STRETTO AS CLAIMS, NOTICING, AND BALLOTING AGENT AND
NOTICE OF BAR DATE FOR SUBMITTING PROOFS OF CLAIM
                                                                       PAGE 3
4834-7869-4110.2
Case 20-42492      Doc 196-2     Filed 03/23/21 Entered 03/23/21 13:59:41    Desc Ex. B
                               - Notice Package Page 4 of 9



DATED: March 23, 2021                     Respectfully:

                                          /s/ Marcus A. Helt
                                          Marcus A. Helt (TX 24052187)
                                          Thomas C. Scannell (TX 24070559)
                                          Stephen A. Jones (TX 24101270)
                                          FOLEY & LARDNER LLP
                                          2021 McKinney Avenue
                                          Suite 1600
                                          Dallas, Texas 75201
                                          Telephone: (214) 999-3000
                                          Facsimile: (214) 999-4667
                                          mhelt@foley.com
                                          tscannell@foley.com
                                          sajones@foley.com

                                          COUNSEL FOR THE DEBTORS
                                          AND DEBTORS-IN-POSSESSION




NOTICE OF APPOINTMENT OF STRETTO AS CLAIMS, NOTICING, AND BALLOTING AGENT AND
NOTICE OF BAR DATE FOR SUBMITTING PROOFS OF CLAIM
                                                                       PAGE 4
4834-7869-4110.2
            Case 20-42492                 Doc 196-2         Filed 03/23/21 Entered 03/23/21 13:59:41                                         Desc Ex. B
                                                          - Notice Package Page 5 of 9
Fill in this information to identify the case:

Name of Debtor & Case Number:
    Spherature Investments LLC (Case No. 20-42492)                                        WorldVentures Marketplace, LLC (Case No. 20-42496)
    Rovia, LLC (Case No. 20-42493)                                                        WorldVentures Services, LLC (Case No. 20-42497)
    WorldVentures Marketing, LLC (Case No. 20-42494)
    WorldVentures Marketing Holdings, LLC (Case No. 20-42495)

United States Bankruptcy Court for the Eastern District of Texas



Official Form 410
  Proof of Claim                                                                                                                                                   04/19

  Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
  make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
  Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
  documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
  mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
  explain in an attachment.
  A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

  Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

  Part 1:    Identify the Claim

 1. Who is the current
    creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor

 2. Has this claim been                No
    acquired from
    someone else?                      Yes. From whom?


 3. Where should notices         Where should notices to the creditor be sent?                                  Where should payments to the creditor be sent? (if
    and payments to the                                                                                         different)
    creditor be sent?
    Federal Rule of
    Bankruptcy Procedure
    (FRBP) 2002(g)               Name                                                                           Name




                                 Street Address                                                                 Street Address


                                 City                              State                   ZIP Code             City                       State                   ZIP Code

                                 Contact phone     ______________________________                               Contact phone

                                 Contact email __________________________________                               Contact email


 4. Does this claim amend              No
    one already filed?                 Yes. Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                   MM   /   DD   / YYYY



 5. Do you know if anyone              No
    else has filed a proof             Yes. Who made the earlier filing?
    of claim for this claim?



  Official Form 410                                                        Proof of Claim                                                                                 page 1
           Case 20-42492                Doc 196-2        Filed 03/23/21 Entered 03/23/21 13:59:41                                 Desc Ex. B
                                                       - Notice Package Page 6 of 9

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?           $                                      . Does this amount include interest or other charges?
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim   
                                  No
   secured?                      
                                  Yes.     The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $
                                           Amount of the claim that is secured:          $

                                           Amount of the claim that is unsecured: $                                (The sum of the secured and unsecured
                                                                                                                   amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)               %
                                              Fixed
                                              Variable



10. Is this claim based on a     
                                  No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a   
                                  No
    right of setoff?
                                  Yes. Identify the property:




 Official Form 410                                                   Proof of Claim                                                                          page 2
           Case 20-42492                   Doc 196-2           Filed 03/23/21 Entered 03/23/21 13:59:41                                            Desc Ex. B
                                                             - Notice Package Page 7 of 9

12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:                                                                                      Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                              11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   priority and partly
   nonpriority. For example,
   in some categories, the                   Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                     $

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                   I am the creditor.
 FRBP 9011(b).                       I am the creditor’s attorney or authorized agent.
 If you file this claim              I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date
                                                           MM /    DD   /   YYYY




                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                           Middle name                             Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                          State          ZIP Code

                                  Contact phone                                                                         Email




 Official Form 410                                                           Proof of Claim                                                                                 page 3
         Case 20-42492           Doc 196-2        Filed 03/23/21 Entered 03/23/21 13:59:41                Desc Ex. B
                                                - Notice Package Page 8 of 9




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                            12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                           A Proof of Claim form and any attached documents
                                                                      must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the            number, individual’s tax identification number, or
   date the case was filed.                                           financial account number, and only the year of any
                                                                      person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                    For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,                   full name and address of the child’s parent or
   then state the identity of the last party who owned the            guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred           Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                      Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
                                                                   To receive confirmation that the claim has been filed, either
   definition of redaction on the next page.)
                                                                   enclose a stamped self-addressed envelope and a copy of this
   Also attach redacted copies of any documents that show          form or go to https://cases.stretto.com/Spherature/claims/
   perfection of any security interest or any assignments or
   transfers of the debt. In addition to the documents, a
   summary may be added. Federal Rule of Bankruptcy
                                                                   Understand the terms used in this form
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Administrative expense: Generally, an expense that arises
                                                                   after a bankruptcy case is filed in connection with operating,
 Do not attach original documents because
   attachments may be destroyed after scanning.
                                                                   liquidating, or distributing the bankruptcy estate.
                                                                   11 U.S.C. § 503.

 If the claim is based on delivering health care goods
   or services, do not disclose confidential health care           Claim: A creditor’s right to receive payment for a debt that
   information. Leave out or redact confidential                   the debtor owed on the date the debtor filed for bankruptcy.
   information both in the claim and in the attached               11 U.S.C. §101 (5). A claim may be secured or unsecured.
   documents.
        Case 20-42492            Doc 196-2        Filed 03/23/21 Entered 03/23/21 13:59:41                  Desc Ex. B
                                                - Notice Package Page 9 of 9

Creditor: A person, corporation, or other entity to whom a          Secured claim under 11 U.S.C. §506(a): A claim backed by
debtor owes a debt that was incurred on or before the date the      a lien on particular property of the debtor. A claim is secured
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                   to the extent that a creditor has the right to be paid from the
                                                                    property before other creditors are paid. The amount of a
                                                                    secured claim usually cannot be more than the value of the
Debtor: A person, corporation, or other entity who is in
bankruptcy. Use the debtor’s name and case number as shown          particular property on which the creditor has a lien. Any
                                                                    amount owed to a creditor that is more than the value of the
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).
                                                                    property normally may be an unsecured claim. But exceptions
                                                                    exist; for example, see 11 U.S.C. § 1322(b) and the final
Evidence of perfection: Evidence of perfection of a security        sentence of 1325(a).
interest may include documents showing that a security
interest has been filed or recorded, such as a mortgage, lien,      Examples of liens on property include a mortgage on real
certificate of title, or financing statement.                       estate or a security interest in a car. A lien may be voluntarily
                                                                    granted by a debtor or may be obtained through a court
                                                                    proceeding. In some states, a court judgment may be a lien.
Information that is entitled to privacy: A Proof of Claim
form and any attached documents must show only the last 4
digits of any social security number, an individual’s tax           Setoff: Occurs when a creditor pays itself with money
identification number, or a financial account number, only the      belonging to the debtor that it is holding, or by canceling a
initials of a minor’s name, and only the year of any person’s       debt it owes to the debtor.
date of birth. If a claim is based on delivering health care
goods or services, limit the disclosure of the goods or services    Uniform claim identifier: An optional 24-character identifier
to avoid embarrassment or disclosure of confidential health         that some creditors use to facilitate electronic payment.
care information. You may later be required to give more
information if the trustee or someone else in interest objects to
                                                                    Unsecured claim: A claim that does not meet the
the claim.
                                                                    requirements of a secured claim. A claim may be unsecured in
                                                                    part to the extent that the amount of the claim is more than the
Priority claim: A claim within a category of unsecured              value of the property on which a creditor has a lien.
claims that is entitled to priority under 11 U.S.C. §507(a).
These claims are paid from the available money or
property in a bankruptcy case before other unsecured                Offers to purchase a claim
claims are paid. Common priority unsecured claims
include alimony, child support, taxes, and certain unpaid           Certain entities purchase claims for an amount that is less than
wages.                                                              the face value of the claims. These entities may contact
                                                                    creditors offering to purchase their claims. Some written
                                                                    communications from these entities may easily be confused
Proof of claim: A form that shows the amount of debt the
                                                                    with official court documentation or communications from the
debtor owed to a creditor on the date of the bankruptcy filing.
                                                                    debtor. These entities do not represent the bankruptcy court,
The form must be filed in the district where the case is
                                                                    the bankruptcy trustee, or the debtor. A creditor has no
pending.
                                                                    obligation to sell its claim. However, if a creditor decides to
                                                                    sell its claim, any transfer of that claim is subject to
Redaction of information: Masking, editing out, or deleting         Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
certain information to protect privacy. Filers must redact or       Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
leave out information entitled to privacy on the Proof of           the bankruptcy court that apply.
Claim form and any attached documents.




Do not file these instructions with your form.
